DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dejonge (EP 1229272 A2) in view of Fett (USpgpub 20150167827) and in view of Hamade et al. (USpgpub 20110301818).
Regarding claim 7, Dejonge discloses a vehicle comprising: a transmission (fig.4) having a reverse mode, a drive mode and a park mode (evident in figures); a rotary knob (fig.9, 79); a select button (fig.9, 83); and a controller (fig.8, 26) programmed to allow shifting between the various gears dependent on any number of predetermined vehicle conditions including but not limited to brake state and/or vehicle speed state (paragraph 19, lines 35+). Dejonge further discloses prohibiting shift from the park mode in response to selection of reverse or drive with the knob followed by activation of the select button while the brake pedal is not pressed such that the knob is rotated from the park position to the reverse or drive position without a corresponding shift of the transmission (paragraph 19 describes how upon a shift request being transmitted (i.e. the knob rotated and button depressed) a check is made by the controller to determine if the shift is safe, if not, the shift is not made. This reads on this 
While Dejonge suggests the possibility of performing all the shift functions according to predetermined vehicle conditions such as brake state and vehicle speed state, there is arguably no explicit mention of the states claimed by applicant such as the controller programmed to shift from the reverse mode to the drive mode in response to selection of drive with the knob followed by activation of the select button absent depression of the brake pedal, shift from the drive mode to the reverse mode in response to selection of reverse with the knob followed by activation of the select button absent depression of the brake pedal, and shift from the park mode in response to selection of reverse or drive park with the knob followed by activation of the select button while the brake pedal is pressed.
Fett et al. teaches the concept of allowing shifting to occur based on conditions such as whether a brake is depressed and/or whether a speed of the vehicle is below a certain threshold (paragraph 37, 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed in Dejonge according to the teachings provided in Fett et al. in order to allow the various shifts from drive to reverse or reverse to drive and park to reverse based on disengagement conditions being met, that is a brake being depressed OR a vehicle speed being below a threshold (paragraph 46 in Fett).
It is also important to note that all of these controller based functionalities are well known in the art and evidenced across various documents. In fact, Dejonge even suggests the concept of controlling shifting based on conditions such as vehicle speed in both paragraph 19 and paragraph 2. Thus there is no novelty present in the control scheme claimed.

Hamade teaches the a similar vehicle and the concept of providing a rotary knob (fig.1) which is adjacent to indicia having a fixed position relative to the knob, each of the indicia representing one of the reverse mode, drive mode, or park mode and teaches the idea of selecting the indicia in order to switch to a particular mode pending appropriate conditions are met (see fig.5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known relative indicia disclosed in Dejonge with the known fixed indicia as taught by Hamade in order to provide the same predictable result of allowing a user to be notified of which gear is being selected. This would also have the added benefit of simplifying the device in Dejonge as there would be no need to change the relative indicia.
As a result of the combination it is understood that the rotary knob in Dejonge would perform all the same functions already taught with the addition of using fixed indicia to highlight the respective gears upon rotating the knob to select a gear.
Regarding claim 10, the combination made above disclose the vehicle of claim 7 wherein: the transmission also has a park mode; and the controller is further programmed to shift from the reverse mode or drive mode to the park mode in response to selection of the indicia representing the park mode with the knob followed by activation of the select button absent depression of the brake pedal (as noted above this type of shift could be readily performed based on the condition of the vehicle speed being met).
Response to Arguments
Applicant’s arguments with respect to claim(s) 7, and 10 have been considered but are moot because the new ground of rejection uses a new teaching reference to provide a teaching for the newly added claimed subject matter.
	It is further important to note that the matter of utilizing fixed indicia is old and well known in the art as evidenced in the cited prior art. Another important reference of relevance is Wall (DE 102006010909A1) which also discloses a rotary knob with a select button and the use of fixed indicia. For sake of compact prosecution this reference was not applied but it also could read on the claims or could be used as a teaching.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art contains numerous references showcasing similar controller conditions and also similar knob arrangements. The concept of allowing shifting with or without a brake depression is well established in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656